Citation Nr: 1749980	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent prior to December 27, 2010, in excess of 30 percent from December 27, 2010 to June 12, 2013, and in excess of 70 percent since June 13, 2013 for anxiety disorder with depressive disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 2001 to May 2002; the Veteran also had duty for many years and retired from the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 11, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

2.  Subsequent to her withdrawal, on December 21, 2016, the RO received the Veteran's argument with respect to the appeal of entitlement to a TDIU, indicating she did not want to withdraw that issue.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect only to the issues of entitlement to service connection for PTSD and entitlement to higher ratings for service-connected anxiety disorder with depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, On October 11, 2016, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  Subsequent to her withdrawal, on December 21, 2016, the RO received the Veteran's argument with respect to the appeal of entitlement to a TDIU.  As the Veteran continued to a TDIU, the withdrawal for this issue is deemed rescinded.  

Thus, the Board finds that the appellant has withdrawn this appeal with respect to the issues of service connection for PTSD and entitlement to higher ratings for service-connected anxiety disorder with depressive disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of service connection for PTSD and entitlement to higher ratings for service-connected anxiety disorder with depressive disorder; and they are dismissed.


ORDER

The appeal with respect to the issues of service connection for PTSD and entitlement to higher ratings for service-connected anxiety disorder with depressive disorder is dismissed.


REMAND

The Veteran contends that her service-connected disabilities render her unemployable. 

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to her age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran has met the schedular criteria for a TDIU since June 13, 2012.  The Veteran's service-connected disabilities include anxiety disorder with depressive disorder (70 percent), fibromyalgia (40 percent), degenerative disc disease of the lumbar spine (10 percent), and right lower extremity radiculopathy with neuropathy (10 percent).

With respect to the Veteran's service-connected fibromyalgia, lumbar spine DDD, and right lower extremity radiculopathy with neuropathy in October 2013.   As it has been a number of years since this examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  In addition, because the VA examinations and opinions of record do not provide insight into whether the Veteran is unemployable due to the combined effect of her service-connected disabilities, the Board finds that remand for an additional examination is appropriate which would consider the cumulative impact of the Veteran's service-connected disorders on her ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her service-connected disabilities that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination(s) by an appropriate examiner(s), preferably examiner(s) who has/have expertise in both psychiatric and general medical disorders.  The examiner(s) is/are to be provided access to the Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating psychiatric disorders, fibromyalgia, lumbar spine disorders, and neurological disorders, the examiner(s) is/are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her disabilities.  Specifically, the examiner(s) is/are asked to fully describe all functional impairments due to service-connected disabilities and discuss how or whether they would interfere with the ability to obtain or retain employment.  The Veteran's educational background and work experience should be determined, to include any employment from which she has recently departed.  A complete rationale for opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


